Case 1:17-cv-06779-RA-DCF Document 92-5 Filed 08/05/21 Page 1 of 4

EXHIBIT E
Case 1:17-cv-06779-RA-DCF Document 92-5 Filed 08/05/21 Page 2 of 4

 

-l of 2- Orricia. Recoro

  

FD-302 (Rev. 5-8-10)
FEDERAL BUREAU OF INVESTIGATION

Date of entry 07/21/2015

Inmate, Metropolitan Correctional Center
(MCC), 150 Park Row, New York, New York, was advised of the official
identity of the interviewing agents and the nature of the interview.

He was advised of his constitutional rights, as per Federal Bureau of
Investigation form FD-395, "Advise of Rights," which he acknowledged both
verbally and then by signing the waiver at the bottom of the form. He then
furnished the following information:

On May 18, 2015, QRS who was incarcerated in the dormitory
of Unit 11 South of the MCC, was lying in his own bunk bed when he heard
inmates at the gate yelling for the correctional officers (COs) telling
them that someone was not moving. An inmate he identified as ROBERTO
GRANT, also known as Berto, was the individual they were referring to, who
would not wake up and did not move.

He stated that a rumor was going around that his windpipe was
crushed but he does not believe it because no one could have crept in and
done that before someone would have stopped it. @@RNNNMB is not involved with
K-2.

Berto was someone he described as not much of a television
watcher but instead would rest on his bunk bed a lot. He was someone who
was respected on the unit and was friendly with everyone, known as a bit of
a peacemaker. Berto would check on qq and offer him food.

 

06/25/2015 4 New York, New York, United States (In Person)
Date drafied 06/25/2015

Investigation on

Filey QOA-NY-6383364

by Jason ‘Randazzo, MCCAFFREY DANIEL X JR

This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
to be distributed outside your agency.

SUBJECT TO PROTECTIVE ORDER US _03482
Case 1:17-cv-06779-RA-DCF Document 92-5 Filed 08/05/21 Page 3 of 4

FD-302a (Rev. 05-08-10)

90A-NY-6383364

Continuation of FD-302 of INterview of Jigaacieiaes On 06/25/2015 Page 2 Of 2

SUBJECT TO PROTECTIVE ORDER US_03483
FD-302 (Rev. 5-8-10)

Case 1:17-cv-06779-RA-DCF Document 92-5 Filed 08/05/21 Page 4 of 4

-1 of 1-

 

FEDERAL BUREAU OF INVESTIGATION

Date of entry 06/30/2015

GQ, tomate, Metropolitan correctional Center (MCC), 150
Park Row, New York, New York, was advised of the official identity of the
interviewing agents and the nature of the interview.He was advised of his
constitutional rights, as per Federal Bureau of Investigation form FD-395,
"Advise of Rights," which he acknowledged both verbally and then by signing
the waiver at the bottom of the form. He then furnished the following
information:

On May 18, 2015, es. who was incarcerated in the dormitory of
Unit 11 South of the MCC, was watching television at a table when he heard
inmates calling for the correctional officers (COs), saying that an inmate
he identified as ROBERTO GRANT, also known as Berto, passed out. As the COs
attempted to lift GRANT from his bunk bed, he was dropped hard to the
floor, which made a loud sound.

Prior to the event, Gime was in the bathroom making Kool-Aid.
He had seen GRANT lying in his bunk bed in good spirits. Everyone in the
unit got along well and he does not believe anyone would hurt GRANT. GRANT
did not have any problems or ongoing disputes with anyone on the unit and
everyone on the unit got along well. Inmates would stop anyone from hurting
each other and it would be impossible for it to happen without someone
seeing it. If someone had crushed his throat everyone would know about it.

Berto smoked K-2 but he did not see him smoking it on that
particular day.

 

Investigationon 06/25/2015 g New York, New York, United States (In Person)

Fileg QOA-NY-6383364 Date drafted

by

06/25/2015

Jason Randazzo, MCCAFFREY DANIEL X JR

This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
to be distributed outside your agency.

SUBJEC TO PROTECTIVE ORDER US_03697
